Title: From George Washington to John Parke, 23 March 1787
From: Washington, George
To: Parke, John



Sir,
Mount Vernon March 23d 1787

I have receeved the 2 Vol. of your poetical works which you were so polite as to send me and for which I beg you to accept of my best thanks⟨.⟩ The Honor which you have done me in dedicating your book to me merits my grateful acknowledgements; altho’ I have refused many applications which have been made to dedicate litterary performances to me—yet I always wish to give every possible encouragement to those works of Genius which are the production of an American. Had I know[n] of your intention to publish your work I would with pleasure have become a subscriber. I am Sir Yr Most Obed. Hble Servt

G. Washington

